NO. 07-04-0531-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               FEBRUARY 22, 2005
                         ______________________________

                              WILLIAM EARL JOHNSON,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 46825-D; HON. DON EMERSON, PRESIDING
                       _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

      Appellant, William Earl Johnson, appeals from an order revoking his community

supervision and sentencing him to seven years imprisonment for the possession of a

controlled substance. He originally pled guilty pursuant to a plea bargain agreement, was

convicted of that offense, and was placed on community supervision for seven years.

Thereafter, the State filed a motion to revoke wherein it alleged that he violated several

terms of his community supervision. After a hearing during which appellant admitted to

violating those terms, the court entered the challenged order.
       Appellant’s appointed counsel filed a motion to withdraw, together with an Anders1

brief in which he certified that, after diligently searching the record, he concluded that the

appeal was without merit. Along with his brief, counsel attached a copy of a letter sent to

appellant informing him that there were no grounds of appeal and of appellant’s right to file

a response or pro se brief. By letter dated January 18, 2005, this court also notified

appellant of his right to tender his own brief or response and set February 17, 2005, as the

deadline to do so. To date, appellant has filed neither a response, brief, or request for an

extension of time.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

four potential areas for appeal. They involved 1) the effectiveness of his trial counsel, 2)

the failure to request permission to appeal, 3) the abuse of discretion by the trial court in

finding appellant in violation of the terms of his probation, and 4) the abuse of discretion by

the trial court in sentencing appellant. However, counsel explained why each argument

lacked merit. Furthermore, the record illustrates that appellant admitted committing the

acts described in the State’s motion to revoke. Thus, the trial court had evidentiary basis

for its decision to revoke probation. Anthony v. State, 962 S.W.2d 242, 246 (Tex. App.–Fort

Worth 1998, no pet.) (holding that the admission by the defendant to a parole officer that

he violated his probation was sufficient evidence to revoke that probation). Appellant was

also sentenced within the range allowed by law. See TEX . HEALTH & SAFETY CODE ANN .

§481.115(c) (Vernon 2003) (possession of an amount of one gram or more but less than

four grams is a third degree felony); TEX . PEN . CODE ANN . §12.34 (Vernon 2003) (stating



       1
           Anders v. Ca lifornia, 386 U.S . 738, 744-45, 87 S. Ct. 13 96, 18 L.E d.2d 493 (196 7).

                                                        2
that punishment for a third degree felony is confinement for not more than ten years or less

than two). Finally, appellant did not request permission to appeal and did not appeal from

his original conviction.

       We have conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant

to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our review has failed to

reveal error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                 Brian Quinn
                                                   Justice

Do not publish.




                                             3